Citation Nr: 1023274	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lung disorder, 
including asthma, claimed as due to pneumonia and/or in-
service exposure to chemicals.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from January 1977 to 
December 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

This case was most recently remanded by the Board in May 
2009.


FINDING OF FACT

The Veteran's current lung disorder, including asthma, is not 
due to the one episode of pneumonia during service, is not 
due to in-service exposure to chemicals, and is not due to 
any other incident of service.


CONCLUSION OF LAW

The criteria for establishing service connection for a lung 
disorder, including asthma, claimed as due to pneumonia 
and/or in-service exposure to chemicals, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In October 2002, prior to the rating decision on appeal, the 
RO sent a letter to the Veteran which advised him of the 
VCAA, including the types of evidence and/or information 
necessary to substantiate his claim and the relative duties 
upon himself and VA in developing his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additional VCAA 
notification letters were sent to the Veteran in December 
2003, May 2006, September 2006, June 2007, August 2007, and 
February 2008.  The May 2006 letter advised him of the bases 
for assigning ratings and effective dates if service 
connection is granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, VA treatment 
records, and private medical records.  The Veteran has been 
provided VA medical examinations.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any additional 
records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran has asserted that he has had pneumonia several 
times since discharge from service.  On his substantive 
appeal the Veteran claimed that he now has a lung condition 
due to poor ventilation and his exposure to trichlorethane, 
which he used to clean electronic components in service.  The 
Veteran stated that the day following his exposure to 
trichlorethane he had trouble breathing and he was taken to a 
hospital where he was treated for pneumonia.

The service treatment records do show that the Veteran 
experienced pneumonia in November 1978.  The Board notes that 
the service treatment records indicate that the Veteran's 
pneumonia was acute in nature with no residuals.  This is 
reflected by the remainder of the service treatment records 
which do not show any further episodes or residuals of 
pneumonia.  Furthermore, on his November 1980 Report of 
Medical History the Veteran listed several physical 
complaints but he specifically denied asthma or shortness of 
breath.  Furthermore, the physician examining the Veteran for 
separation purposes in November 1980 specifically noted the 
Veteran's history of pneumonia in November 1978, but found 
that the Veteran's lungs and chest were normal on 
examination.

The post service medical records also indicate that the 
Veteran has not had a chronic pneumonia/respiratory 
disability since service.  A medical history form filled out 
by the Veteran in February 2003 shows that the Veteran 
reported treatment for pneumonia in 1988 and 1993.  

A December 1997 private emergency room record notes that the 
Veteran had acute left lower lobe pneumonia.  

On VA examination in February 2003, the Veteran reported that 
he had had pneumonia three or four times since service.  The 
Veteran stated that he had quit smoking two years previously.  
The Veteran asserted that he had chemical exposure in 
service, and attributed his in-service pneumonia to that 
exposure.  The Veteran's medications included an Albuterol 
inhaler.  The examiner noted that the clinical evidence did 
not suggest that the Veteran's current lung condition would 
be secondary to his episode of pneumonia in service.

The Veteran was afforded a VA examination in July 2007.  The 
examiner provided a final diagnosis of mild intermittent 
asthma.  The examiner noted that there can be mild asthmatic 
exacerbations in response to pneumonia, but that asthma is 
not causally related to pneumonia.  The examiner opined that 
the Veteran's asthma was not causally related to pneumonia.  
The examiner also noted that there is no known link between 
carbon tetrachloride and asthma or reactive airway disease.

The Veteran received another VA examination in September 
2009.  The examiner opined that the Veteran has shortness of 
breath consistent with history of bronchospasm/asthma.  The 
examiner noted that some of the bronchospasm was likely due 
to a 28 plus pack year history of tobaccoism, marijuana, and 
crack cocaine.  The examiner stated that after reviewing the 
record and examining the Veteran, it was his opinion that any 
exposure to chemicals as a missile launch technician in 
service did not cause reactive airway disease, infections, 
pneumonia, or other upper respiratory tract infections.  He 
was of the opinion that the Veteran's asthma was not caused 
by or related to the chemical exposure that Veteran had as a 
missile launch technician.  He further opined that the 
Veteran's currently diagnosed lung disorder did not have its 
onset in service.  In a March 2010 addendum, the VA examiner 
again opined that the Veteran's exposure to chemicals in 
service did not cause asthma.  He further opined that the 
Veteran's currently diagnosed lung disorder was unrelated to 
service.  He also stated that the Veteran's chemical exposure 
did not cause, contribute, or aggravate the Veteran's current 
respiratory disorder and asthma.

Service connection will be granted if it is shown that the 
Veteran experiences a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In this case the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Although the record 
reflects that the Veteran had pneumonia on one occasion 
during service and several times since service, the record 
does not reflect that the Veteran has a current chronic 
pneumonia disability.  Furthermore, the February 2003 VA 
examiner and the September 2009 VA examiner (in his March 
2010 addendum) opined that the Veteran's current lung 
disability is unrelated to his episode of pneumonia during 
service.  There are no medical statements in the record in 
support of the Veteran's claim that his current lung 
disability is related to the incident of pneumonia in 
service.  

The Board has considered the Veteran's assertions that his 
current lung disability is related to an episode of pneumonia 
and to chemical exposure during service, but as a layperson 
he is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
Additionally the Board notes that there is no medical 
evidence linking the Veteran's current chronic lung 
disabilities, asthma and restrictive airway disease, to any 
exposure to chemicals during service.  To the contrary, the 
above reported VA examiners opined that the Veteran's current 
chronic lung disabilities are unrelated to chemical exposure 
during service.  

In light of the most probative evidence indicating that the 
Veteran's current lung disabilities are unrelated to the one 
episode of pneumonia during service, unrelated to chemical 
exposure during service, and unrelated to any other incident 
of service, the Board finds that service connection for a 
lung disorder, including asthma, claimed as due to pneumonia 
and/or in-service exposure to chemicals, is not warranted. 


ORDER

Service connection for a lung disorder, including asthma, 
claimed as due to pneumonia and/or in-service exposure to 
chemicals, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


